PER CURIAM: *
Appealing the judgment in a criminal case, Alejandro Morales-Vega raises an argument that is foreclosed by United States v. Martinez-Lugo, 782 F.3d 198, 204-05 (5th Cir.2015), petition for cert. filed (June 19, 2015) (No. 1410355) in which this court held that an enhancement under U.S.S.G. § 2L1.2(b)(l)(A)(i) for a prior felony conviction of a drug trafficking offense is warranted regardless whether the conviction for the prior offense required proof of remuneration or commercial activity. Accordingly, the motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is. not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.